DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14-17 are pending in this office action.
Claims 13 is cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 01/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,853,232 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and 10, art of records fails to disclose at least the following:
“on a plurality of devices, initiating on each device a debugging mode that enables a heightened privilege process to run in a background mode on the devices, the heightened privilege process allowing simulation of control input events, including screen touch events, which control input events will be processed by other applications running on the device”;
Lounibos’ principle of operation is described in column 7, especially 7:26-38, with reference to Fig. 2, and distinguished from other principles of operation in cols. 1-2. 
The secondary reference Zhai relies on USB tethering to invoke the Android Debug Bridge and gain root mode or shell access to an Android mobile device. Thus, the approach in the secondary reference cannot be combined with the primary reference, which extols avoidance of tethering and rooting. MPEP § 2143.01(VI) (cannot change primary reference’s principle of operation).
The claimed invention as argued by the applicant’s representative is carried specifically based on connecting USB/wired to the device in order to gain access to high level while Lounibos obviates such need.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRAHIM BOURZIK/           Examiner, Art Unit 2191                                                                                                                                                                                             /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191